Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered October 20, 1988, convicting him of criminal sale of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his claim of error with respect to the trial court’s denial of his preplea request for production of a confidential informant is preserved for appellate review because the People allegedly specifically agreed to its preservation. Since the record does not support the defendant’s contention, we find that the issue is not preserved for appellate review (see, People v O’Brien, 56 NY2d 1009, affg 84 AD2d 567), and we decline to review it in the exercise of our interest of justice jurisdiction under the particular circumstances of this case (cf., People v Thomas, 74 AD2d 317, 318, affd 53 NY2d 338). We note that the defendant may move to vacate his plea of guilty by postjudgment motion on the basis that it was induced by a mistaken belief that he had preserved his right to appellate review of this issue (see, People v Boyce, 150 AD2d 471; see also, People v O’Brien, supra; People v Montanus, 90 AD2d 992). Bracken, J. P., Kunzeman, Fiber and O’Brien, JJ., concur.